      Case 2:19-cv-00937-MHT-WC Document 24 Filed 07/08/20 Page 1 of 1



     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHERELL M. PRICE-RODGERS,              )
                                       )
       Plaintiff,                      )
                                       )           CIVIL ACTION NO.
       v.                              )             2:19cv937-MHT
                                       )                  (WO)
COMPU-LINK d/b/a CELINK,               )
                                       )
       Defendant.                      )

                                  OPINION

      Plaintiff        filed      this      lawsuit      challenging        a

foreclosure under Alabama’s constitution.                  This lawsuit

is now before the court on the recommendation of the

United States Magistrate Judge that defendant’s motion

to   dismiss      be   granted    and      that    plaintiff’s    case     be

dismissed.             There     are       no      objections    to       the

recommendation.           After    an      independent     and   de      novo

review      of   the   record,    the      court    concludes    that     the

magistrate judge’s recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 8th day of July, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
